Pee Curiam.
This was an action to recover for the same loss that was the subject of the case of The Merchants’ S. S. Co. v. The Commercial Mutual Ins. Co. In the present case, the plaintiff is assignee of one Tobias, whose interest, if any, was insured. The defendants claim that Tobias had no insurable interest. The only ground of claim that he had an interest was his owning thirty-six shares of the capital stock of the plaintiff in the above mentioned case, the .owner of the vessel. It is not perceived that he had any interest in the vessel. He was not legal or equitable owner of any part, nor of its earnings, nor any lien in respect of either.
For this reason the judgment should be reversed and a new trial ordered, with costs to abide the event.